          Case 1:19-cv-02379-KBJ Document 52 Filed 11/27/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON THE JUDICIARY,              )
 UNITED STATES HOUSE                     )
 OF REPRESENTATIVES,                     )
                                         )
            Plaintiff,                   )
                                         )
                       v.                )
                                         ) No. 19-cv-2379 (KBJ)
 DONALD F. MCGAHN, II                    )
                                         )
           Defendant,                    )
                                         )

                                          NOTICE

       Defendant respectfully informs the Court of the attached per curiam order issued today by

the D.C. Circuit.

Dated: November 27, 2019                       Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               JAMES M. BURNHAM
                                               Deputy Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Branch Director

                                               JAMES J. GILLIGAN
                                               Special Litigation Counsel

                                               /s/ Steven A. Myers
                                               STEVEN A. MYERS (NY Bar No. 4823043)
                                               SERENA M. ORLOFF (CA Bar No. 260888)
                                               ANDREW BERNIE (DC Bar No. 995376)
                                               Trial Attorneys

                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               P.O. Box 883
                                               Washington, D.C. 20044
                                               Tel:       (202) 305-8648
Case 1:19-cv-02379-KBJ Document 52 Filed 11/27/19 Page 2 of 2



                              Fax:      (202) 616-8470
                              E-mail:   steven.a.myers@usdoj.gov

                              Counsel for Defendant




                              2
     Case 1:19-cv-02379-KBJ Document 52-1 Filed 11/27/19 Page 1 of 2
USCA Case #19-5331    Document #1818063      Filed: 11/27/2019  Page 1 of 2


                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5331                                                September Term, 2019
                                                                      1:19-cv-02379-KBJ
                                                      Filed On: November 27, 2019
Committee on the Judiciary of the United
States House of Representatives,

             Appellee

      v.

Donald F. McGahn, II,

             Appellant


      BEFORE: Henderson, Rogers, and Griffith, Circuit Judges

                                        ORDER

     Upon consideration of the emergency motion for stay pending appeal and for an
immediate administrative stay pending disposition of the stay motion, it is

       ORDERED that the district court's order filed November 25, 2019, be
administratively stayed pending further order of this court. The purpose of this
administrative stay is to give the court sufficient opportunity to consider the appeal and
should not be construed in any way as a ruling on the merits of either the motion for
stay pending appeal or the appeal. See D.C. Circuit Handbook of Practice and Internal
Procedures 33 (2018). It is

       FURTHER ORDERED, on the court's own motion, that the parties brief the
merits of this appeal pursuant to the following schedule:

      Brief of Appellant                         Monday, December 9, 2019

      Appendix                                   Monday, December 9, 2019

      Brief of Appellee                          Monday, December 16, 2019

      Reply Brief of Appellant                   Thursday, December 19, 2019

      The parties are directed to file their briefs and appendix and hand deliver the
paper copies to the Clerk's Office by 4:00 p.m. on the date due. It is
     Case 1:19-cv-02379-KBJ Document 52-1 Filed 11/27/19 Page 2 of 2
USCA Case #19-5331    Document #1818063      Filed: 11/27/2019  Page 2 of 2


                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5331                                                September Term, 2019

      FURTHER ORDERED that oral argument be scheduled before this panel at 9:30
a.m. on Friday, January 3, 2020.

       All issues and arguments must be raised by appellant in the opening brief. The
court ordinarily will not consider issues and arguments raised for the first time in the
reply brief.

       To enhance the clarity of their briefs, the parties are urged to limit the use of
abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not
widely known. See D.C. Circuit Handbook of Practice and Internal Procedures 41
(2018); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

       All briefs and appendices must contain the date that the case is scheduled for
oral argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                             2
